Memorandum. The judgments of the Appellate Division should be affirmed, with costs.
In each case the findings of guilt were supported by substan*852tial evidence on the entire record and there was no abuse of discretion as to the discipline imposed (Matter of Pell v Board of Educ., 34 NY2d 222). The term "public employee” in subdivision 1 of section 63 of the Pari-Mutuel Revenue Law (L 1940, ch 254, as added by L 1954, ch 514) refers, of course, to the employment relation in the public sector—here that of patrolmen in the New York City Police Department—and not to any status in horseracing activities. Nor does the fact that the State Harness Racing Commission issued licenses to appellants operate to excuse their violation of the statute in these disciplinary proceedings.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
In each case: Judgment affirmed.